Taft, C. J.,
concurring. The Board of Tax Appeals held that all of the iron ore here involved was taxable. Although the majority opinion in Youngstown Sheet & Tube Co. v. Bowers, 358 U. S. 534, 3 L. Ed. 2d 490, may be susceptible of a reasonable interpretation that will support such a holding (see Virtue Bros. v. Los Angeles, 239 Cal. App. 2d 220, 48 Cal. Reptr. 505, certiorari denied 385 U. S. 820), this court unanimously concluded in Orr Felt & Blanket Co. v. Schneider (1965), 3 Ohio St. 2d 14, 209 N. E. 2d 150, that the majority opinion in the Youngstown case *98authorized state taxation of a manufacturer’s imported and stored materials only to the extent that they represented such manufacturer’s “current operational needs.” The record, in the instant case, clearly discloses that all of the iron ore here involved did not represent “current operational needs” of Wheeling. Hence, I concur in the judgment of reversal.
However, Judge Herbert’s opinion seems to suggest that none of the iron ore here involved is subject to state taxation before it is moved from the ore piles in the storage yard to stock bins adjacent to the blast furnaces, — in other words, that Wheeling’s “current operational needs” for ore include only ore after it is moved from those piles to those stock bins.
To so hold would not only give Wheeling a greater immunity from taxation of the iron ore here involved than Wheeling claims but would represent a substantial departure from the meaning that was given the term “current operational needs” by our decision in Orr Felt & Blanket Co. v. Schneider, supra (3 Ohio St. 2d 14).
In Wheeling’s brief, it is stated:
“The record discloses a re-order cycle of 20 days— i. e., the time required to secure an additional supply of ore from the usual foreign source including a reasonable margin for safety * * *. Wheeling claims that a twenty-day supply of the ore (based on its average daily consumption during the base years 1958 and 1959) constituted its current operating needs * * * and that the amount of ore in excess of its current operating needs was immune.”
Certainly, our decision in Orr Felt & Blanket Co. v. Schneider, supra (3 Ohio St. 2d 14), and especially paragraph two of the syllabus, does not indicate that Wheeling should have any greater immunity than that which it is claiming.
In my opinion, the Orr case and the record in the instant case will not support a conclusion giving Wheeling as much as it is claiming.
For example, the statement of facts in the instant case reads in part:
“* * * the nse 0f the G-reat Lakes as a waterway was *99interrupted by ice formation during the winter season from approximately the 15th day of November until the forepart of the following May. * * * it was necessary to store sufficient iron ore in the storage yards of Wheeling to keep its blast furnaces in continuous operation, not only during the summer but also during the winter months. The blast furnaces were in use seven days a week. ’ ’
In Judge Herbert’s opinion, it is stated:
“* * * The evidence of record discloses that, by reason of seasonal weather conditions over which Wheeling had no control, it was necessary to ship a sufficient amount of iron ore during the navigational season to supply its blast furnaces, not only for the warm weather months, but also for approximately five winter months.”
Certainly, at the end of the navigation season, at least a five-month supply of ore would then represent “current operational needs” of Wheeling. If it did not have that much ore on hand, it would have to shut down operations before the opening of the next navigation season.
As stated in the opinion by O’Neill, J., in Orr Felt & Blanket Co. v. Schneider, supra (3 Ohio St. 2d 14), 23:
“The test ‘irrevocably committed to supply current operating needs’ of the business should be applied in this ease and determined upon the basis of an inventory no larger than that required to last until a new supply can be made available.”
Applying that test, at the end of the navigation season Wheeling must have an inventory sufficient “to last until a new supply can be made available,” that is, for at least five months.
Judge O’Neill’s opinion in the Orr case rejects an argument somewhat similar to the one against considering inability to secure ore when navigation is closed on the Great Lakes, as increasing “current operational needs” of Wheeling during that period. Thus, he states, at page 24:
“This court is also of the opinion that although the evidence indicates that the taxpayer could have secured a new supply of imported grease wool from Eastern importers within 30 days, the taxpayer chose to import its own grease wool from foreign countries for the valid reasons *100that it could reduce its inventory cost by six per cent to twelve per cent and insure the obtaining of a better quality and a more uniform grease wool.
“The taxpayer having made this choice, the rule applied to the taxpayer should be that that amount of grease wool removed from the bonded warehouse and in inventory which is required to meet ‘current operational needs’ for the length of time it takes to secure an additional supply from the foreign source which the taxpayer has selected to supply its grease wool is taxable.”
I do not mean to suggest that the state may tax, as representing “current operational needs,” an amount of Wheeling’s stored ore equal to five months of its consumption thereof. Although the Ohio tax date is January 1, personal property, held by a manufacturer for use in manufacturing, is valued for tax purposes by taking the value of all such property owned by such manufacturer on the last business day of each month that the manufacturer was engaged in business during the year, adding the monthly values together, and dividing the result by the number of months the manufacturer was engaged in such business during the year. See Section 5711.16, Revised Code.
Thus, for example, on the last business day of the month in which the navigation season ends, the value of at least a five-month supply of Wheeling’s ore should be taken, at the end of the next month only the value of a four-month supply, and so on until the beginning of the navigation season and thereafter when the value of only a 20-day supply might be taken at the end of each month. However, the admitted fact, that ore is unavailable except during the seven-month navigation season, should be considered in determining the “current operational needs” of Wheeling that are subject to state taxation.
Because the statement of facts in the instant case mentions that “prudent business practice * * * required an additional reserve of iron ore * * * in storage in order to maintain operations during potential shipping stoppages in the event of strikes or other conditions adversely affecting Wheeling’s ability to meet production schedules,” I believe we should recognize in the report of this case that *101no one has contended that this should be considered in determining Wheeling’s “current operational needs.” Hence, the decision in this case should not serve as a precedent with respect to any such contention. See State, ex rel. Gordon, v. Rhodes (1952), 158 Ohio St. 129, 107 N. E. 2d 206 (paragraph one of the syllabus).
BROWN, J., concurs in the foregoing concurring opinion except paragraphs four, five and six from the end thereof.